Citation Nr: 0913303	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Peter Nickitas - Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1951 to 
November 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision. 


FINDING OF FACT

Audiometric testing during the appeal period reflects hearing 
acuity of level IV for the right ear and level VII for the 
left ear.  


CONCLUSION OF LAW

Criteria for a 20 percent rating for bilateral hearing loss 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.85, 4.86 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently receives a 10 percent rating for 
bilateral hearing loss.  

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Similarly, if the pure tone threshold is 30 decibels or less 
at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral, and that numeral 
will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based 
Only on Pure Tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIA will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86, described in the preceding paragraph.  
38 C.F.R. § 4.85(c).  

The Veteran has had his ears tested on a number of occasions 
throughout the course of his appeal.  

The first hearing examination was conducted in August 2003; 
however, as speech discrimination tests results are unclear, 
this evaluation will not be considered.  

In April 2004, the Veteran was administered a hearing test.  
Pure tone thresholds recorded in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
55
85
95
LEFT

35
60
85
95

The average pure tone threshold in the Veteran's left ear was 
69 decibels.  The average pure tone threshold in the 
Veteran's right ear was 66 decibels.  The Veteran also 
received word recognition scores of 88 percent for the left 
ear and 94 percent for the right ear.  

Accordingly, the Veteran met the criteria for level II for 
his right ear and level III for his left ear, which fails to 
meet the schedular criteria for a compensable rating for 
hearing loss.  Table VIA was not available, as the evidence 
failed to show either a decibel loss of at least 55 at 1,000 
Hz in either ear, or a loss of at least 70 decibels at 2,000 
Hz in either ear.

The Veteran underwent a VA audiologic examination in February 
2005, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
50
70
80
LEFT

35
60
90
90

The average pure tone threshold in the Veteran's left ear was 
69 decibels.  The average pure tone threshold in the 
Veteran's right ear was 56 decibels.  The Veteran also 
received word recognition scores on the Maryland CNC test of 
72 percent for the left ear and 88 percent for the right ear.  

Accordingly, the Veteran met the criteria for level II for 
his right ear and level VI for his left ear, which meets the 
schedular criteria for a 10 percent rating for hearing loss.  
Table VIA was not available, as the evidence failed to show 
either a decibel loss of at least 55 at 1,000 Hz in either 
ear, or a loss of at least 70 decibels at 2,000 Hz in either 
ear.

The Veteran underwent another VA audiologic examination in 
October 2005, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
55
80
95
LEFT

35
70
100
95

The average pure tone threshold in the Veteran's left ear was 
75 decibels.  The average pure tone threshold in the 
Veteran's right ear was 65 decibels.  The Veteran also 
received scores on the Maryland CNC word recognition test of 
78 percent for the left ear and 98 percent for the right ear.  

Accordingly, the Veteran met the criteria for level II for 
his right ear and level V for his left ear, which again meets 
the schedular criteria for a 10 percent rating for hearing 
loss.  Table VIA was not available, as the evidence failed to 
show either a decibel loss of at least 55 at 1,000 Hz in 
either ear, or a loss of at least 70 decibels at 2,000 Hz in 
either ear.

The Veteran underwent another VA audiologic examination in 
January 2007, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
55
75
90
LEFT

35
65
95
90

The average pure tone threshold in the Veteran's left ear was 
71 decibels.  The average pure tone threshold in the 
Veteran's right ear was 63 decibels.  The Veteran also 
received scores on the Maryland CNC word recognition test of 
94 percent for the left ear and 96 percent for the right ear.  

Accordingly, the Veteran met the criteria for level II for 
his right ear and level II for his left ear, which fails to 
meet the schedular criteria for a 10 percent rating for 
hearing loss.  Table VIA was not available, as the evidence 
failed to show either a decibel loss of at least 55 at 1,000 
Hz in either ear, or a loss of at least 70 decibels at 2,000 
Hz in either ear.

The Veteran underwent another VA audiologic examination in 
March 2008, the results of which are as follows, pure tone 
thresholds recorded in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT

30
50
75
100
LEFT

35
65
95
105

The average pure tone threshold in the Veteran's left ear was 
75 decibels.  The average pure tone threshold in the 
Veteran's right ear was 64 decibels.  The Veteran also 
received scores on the Maryland CNC word recognition test of 
68 percent for the left ear and 88 percent for the right ear.  

Accordingly, the Veteran met the criteria for level III for 
his right ear and level VI for his left ear, which again 
would merit a 10 percent rating for hearing loss under the 
schedular criteria.  Table VIA was not available, as the 
evidence failed to show either a decibel loss of at least 55 
at 1,000 Hz in either ear, or a loss of at least 70 decibels 
at 2,000 Hz in either ear.

The Veteran testified at a hearing before the Board in 
September 2008 indicating that his hearing had been 
worsening; and the Veteran's daughter concurred with his 
assessment, noting that the Veteran had trouble hearing her 
on stage when they performed at musical concerts.  

At his hearing, the Veteran submitted the results from an 
additional hearing examination, which his representative 
indicated was paid for by VA and conducted in compliance with 
VA regulations for hearing testing.  The specific decibel 
losses were not numerically specified, as on formal VA 
examinations, but the chart that was provided showed pure 
tone thresholds recorded in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
65
85
95
LEFT

40
70
95
95

The average pure tone threshold in the Veteran's left ear was 
75 decibels.  The average pure tone threshold in the 
Veteran's right ear was 70 decibels.  The Veteran also 
received word recognition scores of 64 percent for the left 
ear and 76 percent for the right ear.  

Accordingly, the Veteran met the criteria for level IV for 
his right ear and level VII for his left ear, which meets the 
schedular criteria for a 20 percent rating for hearing loss.  

The Veteran's representative argued at the Board hearing that 
Table VIA was for application, but he did not provide any 
rationale for his contention, and the results of the testing 
failed to show either a decibel loss of at least 55 at 1,000 
Hz in either ear, or a loss of at 30 decibels or less at 
1,000 Hz in either ear.  Additionally, there was no medical 
indication that the word recognition scores were unusable.  
As such, Table VIA is not available in this case.

Nevertheless, the Veteran testified that his hearing had 
become more impaired recently; a statement which was 
confirmed by the testimony of his daughter; and the August 
2008 testing showed hearing loss that was consistent with a 
20 percent rating (using Tables VI and VII).  Therefore, as 
the evidence in the claims file reflects the criteria for a 
20 percent rating were met within the appeal period, the 
appeal to that extent is granted.  

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  The Veteran 
testified at a hearing before the Board that his hearing loss 
impaired his ability to work.  However, while the Board does 
not dispute the veracity of the Veteran's statement, nothing 
in his claims file suggests that there is something 
exceptional or unusual about his hearing loss, and some 
interference with employment is contemplated in assigning a 
disability rating.  Therefore, an extra-schedular rating is 
not warranted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  In this 
case, the VCAA duty to notify was satisfied subsequent to the 
initial RO decision by way of letters sent to the Veteran in 
October 2005, March 2006, and July 2008 that informed him of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.

Specifically regarding the increased rating claim, the 
Veteran was instructed to submit evidence showing that his 
bilateral hearing loss had worsened.  He was asked to submit 
evidence of the impact that his worsened condition has had on 
his employment and daily life.  Moreover, it is found that he 
had actual knowledge of the need to submit additional 
evidence, as the Veteran submitted additional medical 
evidence at his hearing before the Board.  Additionally, both 
the Veteran and his daughter gave testimony about the impact 
of the Veteran's hearing loss on his employability.

The diagnostic codes pertaining to hearing loss were also 
provided in the February 2007 statement of the case and again 
in a July 2008 letter.  Furthermore, the Veteran is 
represented by a private attorney who provided an argument 
for a higher rating based on the application of the rating 
criteria at the Veteran's hearing before the Board.

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in August 2008, after the 
notice was provided.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the Veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA and private treatment records have 
been obtained.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the Veteran and his daughter 
testified at a hearing before the Board.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  


ORDER

A 20 rating for bilateral hearing loss is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


